 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,Local Union No. 683, AFL-CIOandMuralt Elec-tricalOrganization,Inc. and International Unionof District50, UnitedMine Workers of America,and Fry,Inc. and Febus ExcavatingCompany.Case 9-CD-112November 30, 1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Muralt Electrical Organization,Inc., herein called Muralt or the Employer, againstInternational Brotherhood of Electrical Workers,Local Union No. 683, AFL-CIO, herein called theRespondent. The charge alleged that Respondentthreatened to cause picketing and/or a strike anddid cause picketing at the premises of King's De-partment Store, Lancaster, Ohio, and induced andencouraged individuals employed by Fry, Inc.,herein called Fry, Febus Excavating Company, andMuralt to withhold their services from their respec-tive employers, with an object of forcing and requir-ing Muralt to assign or award all electrical work attheKing's Department Store construction site toemployees represented by or who are members ofRespondent rather than to employees who arerepresented by or are members of InternationalUnion of District 50, United Mine Workers ofAmerica, herein called District 50. Pursuant tonotice, a hearing was held on September 19, 1967,before Hearing Officer Mark Fox. All parties par-ticipated in the hearing and were afforded full op-portunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingupon the issues. Thereafter, the Charging Party andthe Respondent filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed. The Board has considered theHearing Officer's report and the briefs.Upon the entire record in the case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERMuralt Electrical Organization, Inc., an Ohiocorporation with its principal office and place of'Muralt's 13 employees are now,and have been for some years,represented for collective-bargaming purposes by District 50. The mostrecent collective-bargaining contract is dated January15, 1967business located in Lancaster, Ohio, is engaged inthe electrical contracting business. In the courseand conduct of its business, Muralt annually per-forms services valued in excess of $50,000 forcustomers outside the State of Ohio.We find that Muralt is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Respond-ent and District 50 are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA. TheWork in IssueThe work in dispute is the electrical work in theconstruction of the King's Department Store pro-ject at Sixth Avenue and Memorial Drive, Lan-caster, Ohio.B.The Basic FactsFry, Inc., was awarded a contract to constructthe King's Department Store in Lancaster, Ohio.The electrical work for this project was let to Mu-ralt.Thus, on June 30, 1967 (all dates refer to1967), Fry's President Pauley signed a purchaseorder (incorporating an attached contract byreference) which was sent to Muralt. The purchaseorder was conditional on receipt by Fry of anacknowledgement copy signed and executed byMuralt.When Muralt received the purchase order,it recognized that changes were necessary as addi-tionalwork was required. Between June 30 andJuly 12,Muralt received oral authorization fromFry to begin work on July 12, while the details ofthe purchase order were being worked out. Thecontract was finally signed on August 28.On July 11, Respondent's business manager,Hoover, asked Fry's foreman whether or not Mu-ralt had a contract for the electrical work on the job.According to the foreman's testimony, he repliedthat "I had a purchase order for the job from Mu-ralt, you know, to do the job." Hoover then statedthatMuralt did not belong to his organization andthat he would be down in the morning to picket thejob. This information was relayed to Muralt by theFry foreman. Hoover's version of this conversationdiffered in that he claimed the foreman told him thatthe contract for the electrical work was already let,although he, the foreman, did not know to whom thecontract was awarded.On July 12, Muralt's employees' entered the168 NLRB No. 94 I.B.E.U.,LOCAL 683construction site. Hoover was already there picket-ing with a banner which stated: "The electricalwork on this job is not being done by IBEW Local683." The other crafts then walked off and returnedonly when Muralt removed its men. Also on the12th,Hoover questioned Fry's President Pauleyabout the contract with Muralt and was told, ac-cording to Pauley, that Muralt had not yet signedthe contract proffered because it was in error. Ac-cording to Hoover, he was told that the electricalwork had not yet been let at that time. On July 13,according to evidence offered by Muralt, the eventsof the 12th were, in substance, repeated.Muralt then "laid off" the job until July 20.Hoover picketed again on July 19 and, on July 20,was served with a local court injunction.Thereafter,Muralt worked varied hours (no fulldays) as every time his employees came on the jobthe other crafts walked off. On July 24, a telegramwas sent from Fry to Muralt telling the latter to getoff the job due to work stoppages caused by a labordispute and due to the lack of acknowledgment ofthe Fry purchase order. Thereafter, American Elec-tric, whose employees are members of Respondent,worked on the job for 2 or 3 weeks, doing work thatwould otherwise have been performed by Muralt.Muralt came back on the jobsite on August 28. Ac-cording toMuralt'suncontradicted testimony,about the end of August or the beginning of Sep-tember, Respondent's business manager, Bricker,asked Muralt if he intended to stay on the job.When Muralt responded affirmatively, Brickerreplied that "We figure we will have to shut it downagain if you do." Hoover picketed again on Sep-tember 12, carrying a banner stating: "Muralt Elec-trical employees are not members of Local 683,IBEW." Some of the other crafts then walked off.Hoover admits that other trades were made awareof the dispute and were told that the job was beingpicketed, but he denies asking for their cooperation.He also admits that when he picketed on July 19, hewas aware of the fact that Muralt had beenawarded the electrical work. However, he deniesthat he knew on July 12 that Muralt was to performthe electricalwork and, when asked why hepicketed on the 12th, Hoover responded that he"understood we had a nonunion condition on thejob."The charge was filed on July 13. On September12, the Regional Director for Region 9 petitionedtheUnited States District Court of the SouthernDistrict of Ohio Eastern Division for a temporaryinjunction under Section 10(1) of the Act, pendingfinal disposition of the Board. On September 13,Respondent and the Regional Director entered intoa stipulation by which Respondent agreed thats In support of its contentions,Respondent relies on the opinion of theU.S. District Court forthe Western District of MissouriinMarkwell vLocal 978, Carpenters,227 F Supp. 40, (1964).In that case, the court659pending disposition of the case by the Board, itwould not cause picketing at the construction sitenor in any manner employ means prohibited by Sec-tion 8(b)(4)(D) of the Act with an object of forcingFry to assign the electrical construction work toelectrical contractors whose employees are mem-bers of, or represented by, Respondent, rather thantoMuralt, or forcing Muralt to assign the work toRespondent's members rather than to Muralt's ownemployees.C.Contentions of the PartiesTheChargingPartyframes the issue as"whether, by its activities, Local 683 attempted toforce an assignment of work to members of its localinstead of laborers employed by Muralt who aremembers of District 50, United Mine Workers ofAmerica, in violation of Section 8(b), Sub para-graph (4)(D) of the NLRA," and contends that theevidence is clear that the motive of the admittedpicketing was to force an assignment of work. Rely-ing on the threats made by Respondent to Fry andMuralt and the wording of the picket signs, theCharging Party deems it well established thatRespondent picketed and caused the other crafts tostrikewith an object of forcing "Muralt to eitherleave the job site entirely, or assign electrical workon that job to members of Local 683."Respondent contends that the record does notreveal a jurisdictional. dispute cognizable under Sec-tion 10(k) of the Act and that, therefore, the noticeof hearing must be quashed. In furtherance of thiscontention, Respondent claims that: (1) the assign-ment by Fry of the electrical work for the job inquestion was not made until August 28, the date onwhich Muralt complied with the conditions set outinFry's purchase order; (2) Respondent nevermade a demand upon Muralt for the purpose ofrequiringMuralt to recognize or bargain withRespondent as the representative of Muralt's em-ployees; (3) no demand was made on Fry to dis-place any employees represented by District 50 andreplace such employees with members of Respond-ent; and (4) the evidence shows that Respondentdid not have, as the object of its picketing on July12, 1967, the purpose of forcing Muralt or Fry toassign particular work to members of Respondentrather than to members of District 50 since "theevidence establishes that Respondent did not know,nor could they [sic] have reasonably known, thatthere were any Muralt employees to be displaced.The language used on the banner during the picket-ing of July 12, did not single out Muralt, but merelyinformed the public that: `The electrical work onthis job is not being done by IBEW, Local 683."12found that the picketing could not have been for the purpose of forcing theplaintiff to assign work to the picketing union because the work had notyet been assigned by plaintiff to members of any other union336-845 0 - 70 - 43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Applicability of the StatuteIn a 10(k) proceeding, it is necessary to deter-mine whether there is reasonable cause to believethat a violation of Section 8(b)(4)(D) of the Act hasoccurred. In the instant case, this requires, in viewofRespondent's contentions, a finding as towhether there is reasonable cause for believingRespondent was claiming the work in question, andif so, whether Respondent used proscribed meansto enforce its claim.Although the contract between Muralt and Frywas not finalized until August 28, it is clear fromthe record that Fry assigned the electrical work toMuralt before July 12 and that, on July 12, Muralt'semployees entered the jobsite and commencedwork on the oral authorization of Fry.3 In these cir-cumstances, the existence or nonexistence of a finalcontract between Muralt and Fry is immaterial; itissufficient that by that time Muralt had com-menced work on the project pursuant to Fry'saward of the electrical work, although some termsof the agreement were still to be worked out.Further, the testimony of Fry's foreman establishesreasonable cause to believe that at least as early asJuly 11, Respondent became aware of the assign-ment. Thus, we reject, as without merit, Respond-ent's contentions in this regard.Fry's foreman testified that on July 11, Hoover,after learning that the work had been assigned toMuralt, stated that Muralt did not belong to his or-ganization and that he would be down in the morn-ing to picket the job. Late in August or early in Sep-tember, Respondent's business manager, Bricker,on learning that'Muralt intended to stay on the job,toldMuralt that Respondent would then have toshut the job down again. The foregoing threats, andthepicket signs themselves, clearly establishreasonable cause to believe that Respondent wasclaiming the work in question for its members, thatan object of its picketing was to force the assign-ment of the disputed work to employees who aremembers of or represented by Respondent, ratherthan to employees who are members of orrepresented by District 50 and, hence, that a ju-risdictional dispute exists.4E.Merits of the DisputeRespondent does not contend in its brief that thework assignment should be made in favor of itsmembers. Although testimony was introduced atthe hearing tending to show that Respondent'smembers are competent and qualified to do thistype of work, and that Respondent has contractswith other contractors in the area who do this typeof work, it was not shown that Respondent's mem-'CfMarkwell v Local 978, Carpenters, supra,fn. 24Sarrow-Suburban Electric Co, Inc.,152NLRB531,see alsohers are more qualified to do this work than are Mu-ralt's employees. It does not appear from the recordthat employees represented by Respondent wouldbe entitled to the work under any other criteria usedby the Board in determining such disputes, and theuncontradicted testimony is that the electrical workperformed to date by Muralt's employees has beenquite satisfactory. Accordingly, we determine thatMuralt's employees, are entitled to the work indispute. In making this determination, we are assign-ing the disputed work to the employees of Muraltwho are represented by District 50, but not to thatUnion or its members. Our present determinationis limited to the particular controversy which givesrise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardherebymakes the following Determination ofDispute.1.Employees employed by Muralt ElectricalOrganization, Inc., who are represented by Interna-tional Union of District 50, United Mine Workersof America, are entitled to perform the electricalwork in the construction of the King's DepartmentStore project at Sixth Avenue and Memorial Drive,Lancaster, Ohio.2. International Brotherhood of Electrical Work-ers, Local Union No. 683, AFL-CIO, is not enti-tled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require Muralt Electrical Or-ganization, Inc., or Fry, Inc., to assign the abovework to its members or to a contractor employingitsmembers.3.Within 10 days from the date of this DecisionandDeterminationofDispute, InternationalBrotherhood of Electrical Workers, Local UnionNo. 683, AFL-CIO, shall notify the RegionalDirector for Region 9, in writing, whether it will orwill not refrain from forcing or requiring MuraltElectricalOrganization, Inc., and Fry, Inc., bymeans proscribed by Section 8(b)(4)(D) of the Act,toassign thework in dispute to employeesrepresented by it, rather than to those representedby International Union of District 50, United MineWorkers of America.Member Fanning, dissenting:Iwould quash the notice of hearing in this casefor the reasons stated in my dissenting opinion inSarrow-Suburban Electric Co., Inc.,152 NLRB531.N.L.R.B v. Local 25, International Brotherhood of Electrical Workers,AFL-CIO (Sarrow-Suburban Electric Co.),383 F 2d 449 (C A. 2)